Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Quon, Bill H. (US 20040219737 A1) in view of Hanawa, Hiroji  et al. (US 20050211546 A1). Quon teaches a processing chamber (14; Figure 1,2) comprising: a lid (32; Figure 1) and sidewalls defining an internal volume (22; Figure 1); a direct plasma (24; Figure 1) in the internal volume (22; Figure 1); a remote plasma (20; Figure 1) in the internal volume (22; Figure 1); an ion filter (68; Figure 1,2,5,6; [0036],[0046]-[0047]-Applicant’s 212; Figure 2; 312; Figure 3) electrically connected to a first RF generator (70; Figure 1; [0036]), the ion filter (68; Figure 1,2,5,6; [0036],[0046]-[0047]-Applicant’s 212; Figure 2; 312; Figure 3) separating the direct plasma (24; Figure 1) and the remote plasma (20; Figure 1); and one or more of an inductively coupled plasma (ICP) coil (26; Figue 2-Applicant’s 370; Figure 3) and or a top electrode (Applicant’s 210; Figure 2) electrically connected to a second RF generator (28; Figure 1-Applicant’s 255; Figure 2; 355; Figure 3), wherein the direct plasma (24; Figure 1) is generated between the pedestal electrode (46; Figure 1,2; [0032]-Applicant’s 216; Figure 2; 316; Figure 3) and the ion filter (68; Figure 1,2,5,6; [0036],[0046]-[0047]-Applicant’s 212; Figure 2; 312; Figure 3) and the remote plasma (20; Figure 1) is generated between the ion filter (68; Figure 1,2,5,6; [0036],[0046]-[0047]-Applicant’s 212; Figure 2; 312; Figure 3) and one or more of the ICP coil (26; Figue 2-Applicant’s 370; Figure 3) or the top electrode (Applicant’s 210; Figure 2) - claim 1
Quon further teaches:
The processing chamber (14; Figure 1,2) of claim 1, wherein the ion filter (68; Figure 1,2,5,6; [0036],[0046]-[0047]-Applicant’s 212; Figure 2; 312; Figure 3) comprises a plurality of apertures (88; Figure 5), as claimed by claim 3
Quon is believed to teach Quon’s processing chamber (14; Figure 1,2) of claim 3, wherein Quon’s ion filter (68; Figure 1,2,5,6; [0036],[0046]-[0047]-Applicant’s 212; Figure 2; 312; Figure 3) is a showerhead, as claimed by claim 4. The Examiner notes that Applicant’s own ion filter (212/312) is not provided a separate gas from outside the reactor as a standard showerhead would be provided. Applicant’s own ion filter (212/312) only allows ions/radicals to pass through or be filtered out or taken up. Quon’s ion filter (68; Figure 1,2,5,6; [0036],[0046]-[0047]-Applicant’s 212; Figure 2; 312; Figure 3) functions in the same manner.
The processing chamber (14; Figure 1,2) of claim 1, comprising an inductively coupled plasma (ICP) coil (26; Figue 2-Applicant’s 370; Figure 3), as claimed by claim 8
The processing chamber (14; Figure 1,2) of claim 1, further comprising a controller (80; Figure 1; [0039]-[0040]), as claimed by claim 10
The processing chamber (14; Figure 1,2) of claim 10, wherein the controller (80; Figure 1; [0039]-[0040]) comprises one or more of a central processing unit (CPU), a memory, inputs/outputs (I/O), and support circuits, as claimed by claim 11
Quon does not teach a pedestal electrode (46; Figure 1,2; [0032]-Applicant’s 216; Figure 2; 316; Figure 3) electrically connected to the first RF generator (70; Figure 1; [0036]) – claim 1
Hanawa also teaches multi-plasma multi-electrode systems (Figure 4) including an ion filter (108; Figure 4-Applicant’s 212; Figure 2; 312; Figure 3) and pedestal electrode (120; Figure 4; [0032]-Applicant’s 216; Figure 2; 316; Figure 3) both electrically connected to a first RF generator (134; Figure 4).
Motivation for Quon to connect Quon’s ion filter (6-8; Figure 4-Applicant’s 212; Figure 2; 312; Figure 3) and Quon’s pedestal electrode (46; Figure 1,2; [0032]-Applicant’s 216; Figure 2; 316; Figure 3) to Quon’s  first RF generator (14; Figure 4) is for applying “progressive voltages” for a “attractive potential drop” as taught by Hanawa ([0092]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Quon, Bill H. (US 20040219737 A1) and Hanawa, Hiroji  et al. (US 20050211546 A1) in view of Hanawa, Hiroji  et al. (US 20050211170 A1). Quon is discussed above. Quon does not teach the processing chamber (14; Figure 1,2) of claim 1, comprising a top electrode (Applicant’s 210; Figure 2). Hanawa also teaches a multi-plasma source wafer processing system (Figure 14) including a top electrode (104; Figure 14).
It would have been obvious to one of ordianry skill in the art at the time the invention was made for Quon to add Hanawa’s top electrode (104; Figure 14).
Motivation for Quon to add Hanawa’s top electrode (104; Figure 14) is for adding capacitive power to upper plasma regions as taught by Hanawa ([0101]).
Response to Arguments
Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
In Quon, a source electrode in the form of a plasma potential controlling electrode 36 is mounted within the reaction chamber 14 to control the potential of the source plasma 20. (Quon at [0030]). The source plasma 20 diffuses through openings in the electrode 36, through slots or openings 88 in the magnetic filter assembly 68, through slots or openings 90 in the process gas injection device and into the process region 22 and forms a process plasma 24 there. (Id. at [0046]). The ions moving from the source plasma 20 to the process plasma 24 will be accelerated (downward in the example apparatus 12). (Id. at [0051], emphasis added).
Thus, Quon only discloses a direct plasma with ions. Quon does not teach or suggest a remote plasma that remotely impacts the substrate with radicals. (Daito Decl. at   11). For this reason, Quon does not disclose, teach, or suggest a plasma processing chamber comprising both a direct plasma in the internal volume and a remote plasma in the internal volume, as claimed.
“
In response to Applicant’s position, the Examiner directs Applicants to Figure 2 of the instant application. Although Applicant’s Figure 2 does not annotate a “remote plasma” and “direct plasma” as is clearly done by Quon, Applicant’s Figure 2 does illustrates a remote plasma unit (206) contained with Applicant’s processing chamber (201) and a direct plasma unit (208) that is also contained with Applicant’s processing chamber (201). The Examiner emphasizes that any power applied to these components would thus create the claimed plasmas in close association to these components. As a result, the not shown “remote plasma” and “direct plasma” are in the same relative locations, as claimed and shown by Quon, because Quon’s own plasma generating units for the “remote plasma” and “direct plasma” are also in the same orientation as claimed and shown by Applicant’s Figure 2. Finally, because Quon discloses plasmas of identical locations as claimed and suggested by Applicant’s Figure 2, Quon indeed teaches a remote plasma that remotely impacts the substrate with radicals. For this reason, Quon does disclose, teach, and suggest a plasma processing chamber comprising both a direct plasma in the internal volume and a remote plasma in the internal volume, as claimed.
Further, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Applicant states:
“
The Office Action alleges that Hanawa '146 teaches a multi-plasma source wafer processing system (Figure 14) including a top electrode (104; Figure). Hanawa '146 relates to a a sputter deposition process carried out in a reactor chamber having an ion shower grid dividing the chamber into an upper ion generation region and a lower process region. (Hanawa at [0008]). Hanawa does not teach or suggest a plasma processing chamber comprising both a direct plasma in the internal volume and a remote plasma in the internal volume. At best, Hanawa discloses a plasma reactor that produces a direct plasma in an upper chamber that is separated from a lower chamber by an ion shower grid. (Id. at [0077]) The plasma in the upper sub-chamber has many times more neutrals than ions. (Id. at [0081]). The attractive potential on the grid, where many of them pass through the grid orifices, so that the ion content of the plasma in the lower sub- chamber is greatly enriched. (Id.). (See also Daito Decl. at   12) 
Thus, Hanawa does not strike a plasma directly above the wafer, so Hanawa does not disclose the direct plasma of Applicant's claimed invention. (Daito Decl. at   13) In Hanawa, the purpose of plate 108 is to control the acceleration of ions and directionality, as well as to filter out the ions with undesired angles. (Id.) Hanawa's plate 108 is not an ion filter separating a direct plasma and the remote plasma, as in the claimed invention. (Id.) Accordingly, Hanawa fails to remedy the deficiencies of Quon in this regard, and the claimed invention is patentable over the combination of Quon and Hanawa. Withdrawal of this basis of rejection is respectfully requested.
“
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant states:
“
As discussed above, the combination of Quon and Hanawa '146 does not disclose, teach, or suggest a plasma processing chamber comprising both a direct plasma in the internal volume and a remote plasma in the internal volume. Additionally, Quon, as acknowledged by the Office Action, does not teach the processing chamber of claim 1 comprising a top electrode. (See Office Action at p. 4). The Office Action turns to Hanawa '170 as allegedly remedying this deficiency of Quon. (Id.). 
Hanawa '170, like Hanawa '146 relates to a plasma reactor for processing a semiconductor workpiece including a reactor chamber and an ion shower grid dividing the chamber into an upper ion generation region and a lower process region. (Hanawa '170 at [0008]). Hanawa '170 does not teach or suggest a plasma processing chamber comprising both a direct plasma in the internal volume and a remote plasma in the internal volume. At best, Hanawa '170, like Hanawa '146, discloses a plasma reactor that produces a direct plasma in an upper chamber that is separated from a lower chamber by an ion shower grid. (Id. at [0077]) The plasma in the upper sub-chamber has many times more neutrals than ions. (Id. at [0081]). The attractive potential on the grid, where many of them pass through the grid orifices, so that the ion content of the plasma in the lower sub-chamber is greatly enriched. (Id.). 
Thus, Hanawa '170 also does not strike a plasma directly above the wafer, so Hanawa '170 fails to remedy the deficiencies of Quon in this regard, and the claimed invention is patentable over the combination of Quon, Hanawa '146, and Hanawa '170. Withdrawal of this basis of rejection is respectfully requested.
“
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Response to 37 CFR §1.132 Affidavit
With respect to item 5 of the affidavit, the Examiner agrees.
With respect to item 6, the Examiner disagrees that all remote plasmas do not have ions. See at least NOBLE, DAVID B.  et al. (US 20020073925 A1) at [0017],[0019],etc..; Shin; Dongkyu et al. (US 11195696 B2), etc…
With respect to item 7 of the affidavit, the Examiner agrees and notes Quon’s teaching for “direct” plasma treatment as described above.
With respect to item 11 of the affidavit, the Examiner disagrees and directs the reader to the above arguments.
With respect to items 12,13 of the affidavit, the Examiner notes that Applicant’s arguments are centered on piece-meal analysis of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716